Title: To James Madison from Fulwar Skipwith, 24 November 1807
From: Skipwith, Fulwar
To: Madison, James



Copy
Sir,
Paris, 24 November 1807:

It is my duty to inform you that among the papers (lately inventoried & deposited with a french notary public) found belonging to the deceased Joseph Miller of Philadelphia, is an original letter from Albert Gallatin Esqr., addressed to R. R. Livingston, Minister of the United States at Paris, instructing him to Secure the payment of a Claim of the American Government against Said Miller, according to the Statement annexed of 
Principal——$21586.60.Interests——11656.23.$33242.83.
How this letter with the document annexed, establishing the claim of the United States against the deceased, came to be delivered into his hands, without the demand being Settled, the present Minister of the United States, or his Predecessor, can best explain.  Why the amount of Said demand was not witheld by Genl. Armstrong from the great Sum paid by him under the fraudulent Transfer made by Miller to Torris (noticed in my letter to you of the 1st. of August) will never, I apprehend, be explained to the Satisfaction of an impartial eye, acquainted with the Circumstances at the time the payment to Torris took place.  An Account Current Signed by Torris with Miller, found also among the papers of the deceased proves, what was not doubted by any one here, that he, Torris, received a Compensation of 53,000 fs. for receiving the Transfer.
I wish, Sir, that the particular incidents of the Claim of the Government having been delivered over to the deceased, was the only one which appears to me to merit an explanation.  By an Authentic Copy inclosed of the Inventory & declaration made before me by the Secretary of Genl. Armstrong you will See that the Seal of the Legation of the United States was, immediately after Miller’s death, put on his Papers, & that in the Inventory, no Notice is taken of the papers exhibiting the Claim of the United States.  In no instance perhaps, where a Consular establishment exists, is to be found an example of a Minister interfering with the Concerns of the dead.  To Consuls universally does this right appertain; on American Consuls, in particular, was that duty imposed by the Consular Convention of  & is Still expressly injoined by law.  Under all those Circumstances Combined, & in an affair, in which Genl. Armstrong had from the beginning, in my opinion, acted a blameable part, it is extraordinary, indeed, that he Should have attempted by the inviolability of his Seal of Legation, to prevent me from doing my duty
On Complaint however from one of the Representatives of Mr. Miller’s claimants, to the Magistrate of the Section, in which he died the Seals of the American Legation have been raised, &, as I have before Stated, the papers and effects of the deceased deposited, untill the Civil Tribunal Shall appoint a Curator to take charge of them.  Mr. Miller had by a Will made a little previous to his death, Settled  about 24,000. lv. per annum of the french funds on his Wife and Daughters.  This Will, probably will be Set aside by the Tribunals here, & would not I presume, be Considered a legal one in the United States, on Account of the Bankruptcy of the deceased.  The best legal advice, which I have taken; is in favor of my opinion, that Mr Torris may be compelled to restore the Sums applied to his own benefit by virtue of the Transfer.  I expect therefore, that were I duly authorized by the Department of Treasury, to enter a claim in behalf of the United States for the Sums due them, I should be able to bring it to a Successful issue.  It is that motive & that desire alone that has induced me thus far to bring the matter to your view.  I am promised an Authentic copy of the Inventory of the effects and papers belonging to the deceased Mr. Miller, which I shall forward to you.  Genl. Armstrong, Soon after the delivery to him, by his predecessor, of the papers generally Concerning the claims, informed me of his being charged with the Claim of the United States against Miller, but untill the light lately Thrown upon the Subject by the disclosure of the papers Communicating Mr. Gallatin’s instructions, I had no precise Knowledge of the Nature and amount of the demand.  I have the honor to be with great Consideratn. & respect, Sir, your Mo. ob. Servt.

(Signed) Fulwar Skipwith

